FILED
                              NOT FOR PUBLICATION                             NOV 30 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



SURINDER SINGH,                                    No. 06-74816

               Petitioner,                         Agency No. A097-607-024

   v.
                                                   MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Surinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                                                        06-74816
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

substantial evidence, Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and

we deny the petition.

       Substantial evidence supports the IJ’s adverse credibility determination

because the significant contradiction within the letter of party membership

supports the IJ’s conclusion that several of Singh’s documents may have been

fraudulent, and the genuineness of these documents goes to the heart of Singh’s

claim. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). Further, the IJ

reasonably rejected Singh’s explanations for material omissions in his asylum

application. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004). In the

absence of credible testimony, Singh’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Because Singh’s CAT claim is based on the testimony the IJ found not

credible, and Singh points to no other evidence to show it is more likely than not

he would be tortured if returned to India, his CAT claim fails. See id. at 1156-57.

       PETITION FOR REVIEW DENIED.




KAD/Research                              2                                     06-74816